Citation Nr: 0004796	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based upon 
unemployability solely as the result of a service-connected 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1946 to 
January 1947.  

This matter arises from a May 1997 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which denied the benefit now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of an 
injury to the veteran's left knee, to include arthritis and 
loose bodies, currently evaluated as 30 percent disabling.

2.  The veteran completed one year of college and has 
additional training as an electrical inspector.

3.  The veteran has more than forty years of experience as an 
electrician, and electrical inspector.

4.  The veteran's service-connected left knee disability does 
not preclude him from obtaining or retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total rating based upon individual 
unemployability due solely as the result of service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to a total disability 
rating based upon individual unemployability resulting from 
service-connected disability, there must be physical and/or 
psychological impairment so severe in nature that it would be 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
this regard, a total disability rating for compensation 
purposes may be assigned where the schedular rating is less 
than total provided that, if a claimant has only one service-
connected disability, the disability shall be ratable at 60 
percent or more.  See 38 C.F.R. § 4.16(a).  In the instant 
case, the veteran's left knee disability is his only service-
connected disability, and this is evaluated as 30 percent 
disabling.  Thus, the veteran does not meet the threshold 
requirements for a grant pursuant to the provisions of 
38 C.F.R. § 4.16(a).  

Notwithstanding this, however, the veteran may be granted a 
total disability rating if the evidence of record 
demonstrates that he is unable to secure or follow a 
substantially gainful occupation as a factual matter because 
of his service-connected disability.  See 38 C.F.R. 
§ 4.16(b).  In making such a determination, the veteran's age 
is not for consideration.  See 38 C.F.R. § 4.19 (1999).  

The facts in this case are not in dispute.  The veteran last 
worked full time in December 1994.  He has worked as an 
electrical subcode official and inspector for various 
townships since 1989.  The only evidence furnished by the 
veteran concerning limits imposed on his employment is that 
contained in statements submitted by Commercial Township and 
Hopewell Township.  The former has indicated that the veteran 
terminated his employment on December 31, 1995, due to 
retirement; the latter stated that the veteran remains 
employed, and that once he retires, he will receive a pension 
benefit.  Although a VA orthopedic examination conducted in 
May 1998 indicated that the veteran's left knee had some 
tenderness and limitation of motion, no instability was 
noted.  Nor was there any evidence of incoordination.  The 
examiner observed that the left knee tends to fatigue more 
easily than normal.  The foregoing symptoms, however, are 
contemplated in the 30 percent evaluation assigned for the 
veteran's left knee disability.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5257 (1999).  Because the schedular 
evaluation currently assigned for the veteran's left knee 
disability fully contemplates the overall impairment to the 
veteran's earning capacity as a result of this disability, an 
extraschedular evaluation in the form of a total disability 
rating based upon individual unemployability is not 
warranted.  


ORDER

A total rating for compensation based upon individual 
unemployability due solely to service-connected disability is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

